Martuscello, J. (dissenting).
I dissent and vote to affirm the judgment for the reasons set forth in the opinion at Special Term.
Christ, Acting P. J., Brennan and Babin, JJ., concur with Benjamin, J.; Martuscello, J., dissents and votes to affirm the judgment, with a memorandum.
Judgment reversed, on the law and the facts, without costs, and writ sustained to the extent that respondent is directed to afford the relator treatment consistent with his sentence or, if such treatment not be readily available at Breen Haven Prison, to transfer the relator to a correctional institution where such treatment is available or to release him.